Name: 2003/733/EC: Commission Decision of 10 October 2003 amending Decision 97/222/EC as regards imports of meat products from Estonia, Lithuania and Slovakia (Text with EEA relevance) (notified under document number C(2003) 3566)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  tariff policy;  health;  foodstuff;  international trade;  trade
 Date Published: 2003-10-15

 Avis juridique important|32003D07332003/733/EC: Commission Decision of 10 October 2003 amending Decision 97/222/EC as regards imports of meat products from Estonia, Lithuania and Slovakia (Text with EEA relevance) (notified under document number C(2003) 3566) Official Journal L 264 , 15/10/2003 P. 0032 - 0037Commission Decisionof 10 October 2003amending Decision 97/222/EC as regards imports of meat products from Estonia, Lithuania and Slovakia(notified under document number C(2003) 3566)(Text with EEA relevance)(2003/733/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Regulation (EC) No 807/2003(2), and in particular Article 21a(2) thereof,Whereas:(1) Commission Decision 97/222/EC(3), as last amended by Decision 2002/464/EC(4), established a list of third countries or parts of third countries from which the importation of meat products is authorised.(2) The epidemiological situation concerning classical swine fever in Estonia, Lithuania, and Slovakia has recently been assessed so that Member States should authorise the importation of fresh pigmeat from those third countries into the Community.(3) The list of third countries or parts of third countries from which the Member States authorise the importation of meat products, as laid down in Decision 97/222/EC, should be updated with a view to including those third countries, taking into account the health situation in order to be consistent with Community rules for the importation of fresh meat as relevant for the different treatment categories of meat products.(4) The opportunity has been taken to update the names of certain countries and add additional footnotes. For the sake of clarity, Parts I and II of the Annex to Decision 97/222/EC should be replaced in their entirety.(5) Decision 97/222/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/222/EC is amended in accordance with the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 10 October 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 122, 16.5.2003, p. 36.(3) OJ L 89, 4.4.1997, p. 39.(4) OJ L 161, 19.6.2002, p. 16.ANNEXParts I and II of the Annex to Decision 97/222/EC are replaced by the following:"PART I Description of regionalised territories as laid down for the countries listed in parts II and III>TABLE>PART II Third countries or parts thereof from where meat products are authorised for importation into the European Community>TABLE>- No certificate laid down and meat products are not authorised."